ACTUANT CORPORATION

 

$250,000,000 6 7/8% Senior Notes due 2017

 

PURCHASE AGREEMENT

 

dated June 6, 2007

 

Banc of America Securities LLC

Wachovia Capital Markets, LLC

BMO Capital Markets Corp.

RBC Capital Markets Corporation

 

--------------------------------------------------------------------------------



PURCHASE AGREEMENT

June 6, 2007

BANC OF AMERICA SECURITIES LLC

WACHOVIA CAPITAL MARKETS, LLC

BMO CAPITAL MARKETS CORP.

RBC CAPITAL MARKETS CORPORATION

 

As Initial Purchasers

c/o Banc of America Securities LLC

9 West 57th Street

New York, New York 10019

Ladies and Gentlemen:

Introductory. Actuant Corporation, a Wisconsin corporation (the “Company”),
proposes, upon the terms and subject to the conditions of this Agreement to
issue and sell to the several Initial Purchasers named in Schedule A (the
“Initial Purchasers”), acting severally and not jointly, the respective amounts
set forth in such Schedule A of $250,000,000 aggregate principal amount of the
Company’s 6 7/8% Senior Notes due 2017 (the “Notes”). The Company’s payment
obligations with respect to the Notes will be unconditionally guaranteed (the
“Guarantees” and, together with the Notes, the “Securities”) on a senior
unsecured basis initially by each of the Company’s direct and indirect domestic
subsidiaries listed on Schedule B hereto (the “Guarantors” and, together with
the Company, the “Issuers”).

The Securities will be issued pursuant to an indenture, dated as of June 12,
2007 (the “Indenture”), among the Issuers and U.S. Bank National Association, as
trustee (the “Trustee”). The Securities will be issued only in book-entry form
in the name of Cede & Co., as nominee of The Depository Trust Company (the
“Depositary”) pursuant to a letter of representations, to be dated on or before
the Closing Date (as defined in Section 2 hereof) (the “DTC Agreement”), among
the Company, the Guarantors, the Trustee and the Depositary.

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, dated as of June 12, 2007 (the “Registration Rights
Agreement”), among the Issuers and the Initial Purchasers, pursuant to which the
Issuers will agree to file with the Commission (as defined below), under the
circumstances set forth therein, (i) a registration statement under the
Securities Act (as defined below) relating to another series of debt securities
of the Company with terms substantially identical to the Notes (the “Exchange
Notes”) and guaranteed on a senior unsecured basis by the Guarantors (the
“Exchange Guarantees” and, together with the Exchange Notes, the “Exchange
Securities”) to be offered in exchange for the Securities (the “Exchange Offer”)
and (ii) to the extent required by the Registration Rights Agreement, a shelf
registration statement pursuant to Rule 415 of the Securities Act relating to
the resale by certain holders of the Notes, and in each case, to use its
commercially reasonable efforts to cause such registration statements to be
declared effective.

 

--------------------------------------------------------------------------------



The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) at any
time after the time this Agreement is executed by the parties hereto (the “Time
of Execution”). The Securities are to be offered and sold to or through the
Initial Purchasers without being registered with the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933 (as amended, the
“Securities Act,” which term, as used herein, includes the rules and regulations
of the Commission promulgated thereunder), in reliance upon exemptions
therefrom. Pursuant to the terms of the Securities and the Indenture, investors
who acquire Securities shall be deemed to have agreed that Securities may only
be resold or otherwise transferred, after the date hereof, if such Securities
are registered for sale under the Securities Act or if an exemption from the
registration requirements of the Securities Act is available (including the
exemptions afforded by Rule 144A under the Securities Act (“Rule 144A”) or
Regulation S under the Securities Act (“Regulation S”)).

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated June 1, 2007 (the “Preliminary Offering
Memorandum”), and has prepared and delivered to each Initial Purchaser copies of
a Pricing Supplement, dated June 6, 2007 (the “Pricing Supplement”) a true and
correct copy of which is attached as Annex II hereto, describing the terms of
the Securities, each for use by such Initial Purchaser in connection with its
solicitation of offers to purchase the Securities. The Preliminary Offering
Memorandum and the Pricing Supplement are herein referred to as the “Pricing
Disclosure Package.” Promptly after the Time of Execution, the Company will
prepare and deliver to each Initial Purchaser a final offering memorandum dated
the date hereof (the “Final Offering Memorandum”).

All references herein to the terms “Pricing Disclosure Package” and “Final
Offering Memorandum” shall be deemed to mean and include all information filed
under the Securities Exchange Act of 1934 (as amended, the “Exchange Act,” which
term, as used herein, includes the rules and regulations of the Commission
promulgated thereunder) prior to the Time of Execution and incorporated by
reference in the Pricing Disclosure Package (including the Preliminary Offering
Memorandum) or the Final Offering Memorandum (as the case may be), and all
references herein to the terms “amend,” “amendment” or “supplement” with respect
to the Final Offering Memorandum shall be deemed to mean and include all
information filed under the Exchange Act after the Time of Execution and
incorporated by reference in the Final Offering Memorandum.

The Company and the Guarantors hereby confirm their agreements with the Initial
Purchasers as follows:

SECTION 1.  Representations and Warranties. Each of the Company and the
Guarantors, jointly and severally, hereby represent, warrant and covenant to
each Initial Purchaser that, as of the date hereof and as of the Closing Date
(references in this Section 1 to the “Offering Memorandum” are to (x) the
Pricing Disclosure Package in the case of representations and warranties made as
of the date hereof and (y) the Final Offering Memorandum in the case of
representations and warranties made as of the Closing Date):

 

-2-

 

--------------------------------------------------------------------------------



(a)          No Registration Required. Subject to compliance by the Initial
Purchasers with the representations and warranties set forth in Section 2 hereof
and with the procedures set forth in Section 7 hereof, it is not necessary in
connection with the offer, sale and delivery of the Securities to the Initial
Purchasers and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Offering Memorandum to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act of 1939 (the “Trust Indenture Act,” which term, as used
herein, includes the rules and regulations of the Commission promulgated
thereunder).

(b)          No Integration of Offerings or General Solicitation. None of the
Company, its affiliates (as such term is defined in Rule 501 under the
Securities Act) (each, an “Affiliate”), or any person acting on its or any of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation or warranty) has, directly or indirectly, solicited any offer to
buy or offered to sell, or will, directly or indirectly, solicit any offer to
buy or offer to sell, in the United States or to any United States citizen or
resident, any security which is or would be integrated with the sale of the
Securities in a manner that would require the Securities to be registered under
the Securities Act. None of the Company, its Affiliates, or any person acting on
its or any of their behalf (other than the Initial Purchasers, as to whom the
Company makes no representation or warranty) has engaged or will engage, in
connection with the offering of the Securities, in any form of general
solicitation or general advertising within the meaning of Rule 502 under the
Securities Act. With respect to those Securities sold in reliance upon
Regulation S, (i) none of the Company, its Affiliates or any person acting on
its or their behalf (other than the Initial Purchasers, as to whom the Company
makes no representation or warranty) has engaged or will engage in any directed
selling efforts within the meaning of Regulation S and (ii) each of the Company
and its Affiliates and any person acting on its or their behalf (other than the
Initial Purchasers, as to whom the Company makes no representation or warranty)
has complied and will comply with the offering restrictions set forth in
Regulation S.

(c)          Eligibility for Resale under Rule 144A. The Securities are eligible
for resale pursuant to Rule 144A and will not be, at the Closing Date, of the
same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

(d)          The Offering Memorandum. Neither the Pricing Disclosure Package, as
of the Time of Execution, nor the Final Offering Memorandum, as of its date or
(as amended or supplemented in accordance with Section 3(a), as applicable) as
of the Closing Date, contains an untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation, warranty and agreement shall not apply to statements
in or omissions from the Pricing Disclosure Package, the Final Offering
Memorandum or any amendment or supplement thereto made in reliance upon and in
conformity with information furnished to the Company in writing by any Initial
Purchaser through Banc of America Securities LLC expressly for use in the
Pricing Disclosure Package, the Final Offering Memorandum or amendment or
supplement thereto, as the case may be. The Pricing Disclosure Package contains,
and the Final Offering Memorandum will contain as of its respective date, all
the information specified in, and meeting the requirements of, Rule 144A. The
Company has not distributed and

 

-3-

 

--------------------------------------------------------------------------------



will not distribute, prior to the later of the Closing Date and the completion
of the Initial Purchasers’ distribution of the Securities, any offering material
in connection with the offering and sale of the Securities other than the
Pricing Disclosure Package and the Final Offering Memorandum.

(e)          Company Additional Written Communication. The Company has not
prepared, made, used, authorized, approved or distributed and will not prepare,
make, use, authorize, approve or distribute any written communication that
constitutes an offer to sell or solicitation of an offer to buy the Securities
(each such communication by the Company or its agents and representatives (other
than a communication referred to in clauses (i) and (ii) below) a “Company
Additional Written Communication”) other than (i) the Pricing Disclosure
Package, (ii) the Final Offering Memorandum, and (iii) any electronic road show
or other written communications, in each case used in accordance with Section
3(a). Each such Company Additional Written Communication, when taken together
with the Pricing Disclosure Package, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation, warranty and agreement shall not apply to statements in or
omissions from each such Company Additional Written Communication made in
reliance upon and in conformity with information furnished to the Company in
writing by any Initial Purchaser through Banc of America Securities LLC
expressly for use in any Company Additional Written Communication.

(f)           Incorporated Documents. The documents incorporated by reference in
the Offering Memorandum at the time they were or hereafter are filed with the
Commission (collectively, the “Incorporated Documents”) complied and will comply
in all material respects with the requirements of the Exchange Act.

(g)          The Purchase Agreement. This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms (assuming due authorization, execution
and delivery by (and enforceability against) the Initial Purchasers), except as
rights to indemnification and contribution hereunder may be limited by
applicable law and except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereafter in effect relating to or affecting the
rights and remedies of creditors and other obligees generally or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding at law or in equity).

(h)          The Registration Rights Agreement and DTC Agreement. Each of the
Registration Rights Agreement and the DTC Agreement has been duly authorized
and, on the Closing Date, will have been duly executed and delivered by, and
will constitute a valid and binding agreement of, the Company and the
Guarantors, enforceable in accordance with its terms (assuming due
authorization, execution and delivery by (and enforceability against) the other
parties thereto), except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws now or hereinafter in effect relating to or affecting the
rights and remedies of creditors and other obligees generally or by general
equitable principles (regardless of whether enforcement is considered in a
proceeding at law

 

-4-

 

--------------------------------------------------------------------------------



or in equity), and except as rights to indemnification and contribution under
the Registration Rights Agreement may be limited by applicable law.

(i)           Authorization of the Securities and the Exchange Securities. The
Notes to be purchased by the Initial Purchasers from the Company are in the form
contemplated by the Indenture, have been duly authorized for issuance and sale
pursuant to this Agreement and the Indenture and, at the Closing Date, will have
been duly executed by the Company and, when authenticated in the manner provided
for in the Indenture and delivered against payment of the purchase price
therefor, will constitute valid and binding agreements of the Company,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws now or hereinafter in effect relating to or
affecting the rights and remedies of creditors and other obligees generally or
by general equitable principles (regardless of whether enforcement is considered
in a proceeding at law or in equity) and will be entitled to the benefits of the
Indenture. The Exchange Notes have been duly and validly authorized for issuance
by the Company, and when issued and authenticated in accordance with the terms
of the Indenture, the Registration Rights Agreement and the Exchange Offer, will
constitute valid and binding obligations of the Company, enforceable against the
Company in accordance with their terms, except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium, or other similar laws now or hereinafter in effect relating to or
affecting the rights and remedies of creditors and other obligees generally or
by general equitable principles (regardless of whether enforcement is considered
in a proceeding at law or in equity) and will be entitled to the benefits of the
Indenture. The Guarantees and the Exchange Guarantees are in the respective
forms contemplated by the Indenture, have been duly authorized for issuance and
sale pursuant to this Agreement and the Indenture and in the case of the
Guarantees at the Closing Date, will have been duly executed by each of the
Guarantors and, when the Notes and the Exchange Guarantees have been
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
agreements of the Guarantors, enforceable in accordance with their terms, except
as the enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws now or
hereinafter in effect relating to or affecting the rights and remedies of
creditors and other obligees generally or by general equitable principles
(regardless of whether enforcement is considered in a proceeding at law or in
equity) and will be entitled to the benefits of the Indenture.

(j)           Authorization of the Indenture. The Indenture has been duly
authorized by the Company and the Guarantors and, at the Closing Date, will have
been duly executed and delivered by the Company and the Guarantors and will
constitute a valid and binding agreement of the Company and the Guarantors,
enforceable against the Company and the Guarantors in accordance with its terms
(assuming due authorization, execution and delivery by (and enforceability
against) the other parties thereto), except as the enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar laws now or hereinafter in effect relating to or
affecting the rights and remedies of creditors and other obligees generally or
by general equitable principles (regardless of whether enforcement is considered
in a proceeding at law or in equity) and except as rights to indemnification and
contribution may be limited by applicable law.

 

-5-

 

--------------------------------------------------------------------------------



(k)          Description of the Securities and the Indenture. The Securities,
the Indenture and the Registration Rights Agreement on the Closing Date, and the
Exchange Securities, when issued, will conform in all material respects to the
respective statements relating thereto contained in the Offering Memorandum.

(l)           No Material Adverse Change. Except as otherwise disclosed in the
Offering Memorandum, subsequent to the respective dates as of which information
is given in the Offering Memorandum: (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business; and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for dividends paid to the Company or other
subsidiaries, any of its subsidiaries on any class of capital stock or
repurchase or redemption by the Company or any of its subsidiaries of any class
of capital stock.

(m)         Independent Registered Public Accountants. PricewaterhouseCoopers
LLP, which expressed its opinion with respect to the financial statements (which
term as used in this Agreement includes the related notes thereto) filed with
the Commission and included in the Offering Memorandum are independent
registered public accountants within the meaning of Regulation S-X under the
Securities Act and the Exchange Act, and any non-audit services provided by
PricewaterhouseCoopers LLP to the Company or any of the Guarantors have been
approved by the Audit Committee of the Board of Directors of the Company or in
accordance with Company policy promulgated by the Audit Committee.

(n)          Preparation of the Financial Statements. The financial statements,
together with the related schedules and notes, included in the Offering
Memorandum present fairly, in all material respects, the consolidated financial
position of the entities to which they relate as of and at the dates indicated
and the results of their operations and cash flows for the periods specified.
Such financial statements have been prepared in conformity with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved, except as may be expressly stated in the
related notes thereto. The financial data set forth in the Offering Memorandum
under the caption “Summary — Summary Consolidated Financial Data” and “Selected
Consolidated Financial Data” fairly present, in all material respects, the
information set forth therein on a basis consistent with that of the audited
financial statements contained in the Offering Memorandum.

(o)          Organization and Good Standing of the Company and its Subsidiaries.
Each of the Company and its subsidiaries has been duly incorporated or
organized, as applicable, and is validly existing as a corporation, limited
partnership or limited liability company, as applicable, in good standing under
the laws of the jurisdiction of its incorporation or organization and has power
and authority to own, lease and operate its properties and to conduct its
business as described in the Offering Memorandum and, in the case of the Company
and the Guarantors, to enter into and perform its obligations under each of this
Agreement, the Registration Rights

 

-6-

 

--------------------------------------------------------------------------------



Agreement, the DTC Agreement, the Securities, the Exchange Securities and the
Indenture. Each of the Company and each subsidiary is duly qualified as a
foreign corporation, limited partnership or limited liability company, as
applicable, to transact business and is in good standing or equivalent status in
each jurisdiction in which such qualification is required, whether by reason of
the ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, result in a Material Adverse Change. All
of the issued and outstanding capital stock, membership interests and
partnership interests of each subsidiary has been duly authorized and validly
issued, is fully paid and nonassessable (subject to applicable Wisconsin law
with respect to nonassessability) and is owned by the Company, directly or
through subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance or claim, except for any of the foregoing securing the
Company’s Credit Agreement, dated as of December 22, 2004 (as amended or
modified, the “Credit Agreement”), as described in the Offering Memorandum;
provided that with respect to any non wholly-owned subsidiary such
representation as to valid issuance, fully paid and nonassessable shall be to
the best knowledge of the Company and the Guarantors.

(p)          Capitalization and Other Capital Stock Matters. At February 28,
2007, on a consolidated basis, after giving pro forma effect to the issuance and
sale of the Securities pursuant hereto, the Company would have an authorized and
outstanding capitalization as set forth in the Offering Memorandum under the
caption “Capitalization” (other than for subsequent issuances of capital stock,
if any, pursuant to employee benefit plans described in the Offering Memorandum
or upon exercise of outstanding options or warrants described in the Offering
Memorandum).

(q)          Stock Exchange Listing. The Class A common stock, par value $0.20
per share of the Company (the “Common Stock”) is registered pursuant to Section
12(b) of the Exchange Act and is listed on the New York Stock Exchange (the
“NYSE”), and the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act or delisting the Common Stock from the NYSE, nor has the Company received
any notification that the Commission or the NYSE is contemplating terminating
such registration or listing.

(r)           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Neither the Company nor any of its
subsidiaries is in violation of its charter or bylaws, partnership or limited
liability company agreement, as applicable, or is in default (or, with the
giving of notice or lapse of time, would be in default) (“Default”) under any
indenture, mortgage, loan or credit agreement, note, contract, franchise, lease
or other instrument to which the Company or any of its subsidiaries is a party
or by which it or any of them may be bound, or to which any of the property or
assets of the Company or any of its subsidiaries is subject (each, an “Existing
Instrument”), except for such Defaults as would not, individually or in the
aggregate, result in a Material Adverse Change. Assuming the Company’s and the
Guarantors’ execution, delivery and performance of this Agreement, the
Registration Rights Agreement, the DTC Agreement and the Indenture, and the
issuance and delivery of the Securities or the Exchange Securities, and
consummation of the transactions contemplated hereby and thereby and by the
Offering Memorandum (i) have been duly authorized by all necessary corporate
action and will not result in any violation of the provisions of the charter or
bylaws, partnership agreement or

 

-7-

 

--------------------------------------------------------------------------------



limited liability company agreement of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default under, or result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company or any of its subsidiaries pursuant to, or require the
consent of any other party to, any Existing Instrument, except for such
conflicts, breaches, Defaults, liens, charges or encumbrances as would not,
individually or in the aggregate, result in a Material Adverse Change and (iii)
will not result in any violation of any law, administrative regulation or
administrative or court decree applicable to the Company or any subsidiary. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, is
required for the Company’s execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the DTC Agreement or the
Indenture, or the issuance and delivery of the Securities or the Exchange
Securities, or consummation of the transactions contemplated hereby and thereby
and by the Offering Memorandum, except such as have been obtained or made by the
Company and are in full force and effect and except such as may be required by
the securities laws of the United States, the several states of the United
States or provinces of Canada with respect to the Company’s obligations under
the Registration Rights Agreement.

(s)           No Material Actions or Proceedings. There are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened (i) against or affecting the Company or any of
its subsidiaries or (ii) which has as the subject thereof any property owned or
leased by, the Company or any of its subsidiaries, wherein any such action, suit
or proceeding set forth in clause (i) or (ii) (A) there is a reasonable
possibility that such action, suit or proceeding would be determined adversely
to the Company or such subsidiary, and (B) if determined adversely to the
Company or such subsidiary, would result in a Material Adverse Change or
materially and adversely affect the consummation of the transactions
contemplated by this Agreement. No labor dispute with the employees of the
Company or any of its subsidiaries, or with the employees of any principal
supplier of the Company, to the best of the Company’s knowledge, exists or is
threatened which, in either case, would result in a Material Adverse Change.

(t)           Intellectual Property Rights. The Company and its subsidiaries own
or possess sufficient trademarks, trade names, patent rights, copyrights,
licenses, approvals, trade secrets and other similar rights (collectively,
“Intellectual Property Rights”) reasonably necessary to conduct their businesses
as now conducted; and the expected expiration of any of such Intellectual
Property Rights would not result in a Material Adverse Change. Neither the
Company nor any of its subsidiaries has received any notice of infringement or
conflict with asserted Intellectual Property Rights of others, which
infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Change.

(u)          All Necessary Permits, etc. The Company and each subsidiary possess
such valid and current certificates, authorizations or permits issued by the
appropriate state, federal or foreign regulatory agencies or bodies necessary to
conduct their respective businesses, except where the failure to possess any of
the foregoing would not result in a Material Adverse Change, and neither the
Company nor any subsidiary has received any notice of proceedings relating to
the revocation or modification of, or non-compliance with, any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Change.

 

-8-

 

--------------------------------------------------------------------------------



(v)          Title to Properties. Except as otherwise disclosed in the Offering
Memorandum, the Company and each of its subsidiaries has good and marketable
title to all the properties and assets reflected as owned in the financial
statements referred to in Section 1(n) hereof (or elsewhere in the Offering
Memorandum), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, claims and other defects, except such as do not
materially and adversely affect the value of such property and do not materially
interfere with the use made or proposed to be made of such property by the
Company or such subsidiary. The real property, improvements, equipment and
personal property held under lease by the Company and its subsidiaries, that
individually or in the aggregate are material to the business of the Company and
its subsidiaries, taken as a whole, are held under valid and enforceable leases,
with such exceptions as are not material and do not materially interfere with
the use made or proposed to be made of such real property, improvements,
equipment or personal property by the Company or such subsidiaries.

(w)         Tax Law Compliance. The Company and its subsidiaries have filed
(taking into account extensions, if any, granted by the applicable governmental
agency) all necessary and material federal, state, local and foreign tax returns
and have paid all taxes required to be paid by any of them and, if due and
payable, any related or similar assessment, fine or penalty levied against any
of them, except for such taxes being contested in good faith by proper
proceedings as to which adequate reserves in accordance with GAAP have been
provided and except for such taxes the payment of which would not individually
or in the aggregate result in a Material Adverse Change. The Company has made
adequate charges, accruals and reserves in the applicable financial statements
referred to in Section 1(n) hereof in respect of all federal, state, local and
foreign taxes for all periods as to which the tax liability of the Company or
any of its subsidiaries has not been finally determined, except for any such
taxes which would not individually or in the aggregate result in a Materially
Adverse Change.

(x)          Company Not an “Investment Company”. The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act,” which term, as used herein, includes the
rules and regulations of the Commission promulgated thereunder). The Company is
not, and after receipt of payment for the Securities and the application of the
net proceeds thereof as described in the Offering Memorandum, will not be, an
“investment company” within the meaning of Investment Company Act and will
conduct its business in a manner so that it will not become subject to the
Investment Company Act.

(y)          Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, without limitation, policies
covering real and personal property owned or leased by the Company and its
subsidiaries against theft, damage, destruction and acts of vandalism. The
Company has no reason to believe that it or any subsidiary will not be able (i)
to renew its existing insurance coverage as and when such policies expire or
(ii) to obtain comparable coverage from similar institutions as may be necessary
or appropriate to conduct its business as now conducted and at a cost that would
not result in a Material Adverse Change. Neither of the Company nor any
subsidiary has been denied any material insurance coverage which it has sought
or for which it has applied.

 

-9-

 

--------------------------------------------------------------------------------



(z)          No Price Stabilization or Manipulation. None of the Company or any
of the Guarantors has taken or will take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the consummation of the transactions contemplated by this Agreement
(including the sale or resale of the Securities in connection therewith).

(aa)        Solvency. Each of the Company and the Guarantors is, and immediately
after the Closing Date will be, Solvent. As used herein, the term “Solvent”
means, with respect to any person on a particular date, that on such date (i)
the fair market value of the assets of such person is greater than the total
amount of liabilities (including contingent liabilities) of such person, (ii)
the present fair salable value of the assets of such person is greater than the
amount that will be required to pay the probable liabilities of such person on
its debts as they become absolute and matured, (iii) such person is able to
realize upon its assets and pay its debts and other liabilities, including
contingent obligations, as they mature and (iv) such person does not have
unreasonably small capital to carry on its business as conducted and as proposed
to be conducted.

(bb)        Compliance with Sarbanes-Oxley. The Company and its subsidiaries and
their respective officers and directors are in compliance in all material
respects with the applicable provisions of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act,” which term, as used herein, includes the rules and
regulations of the Commission promulgated thereunder).

(cc)        Company’s Accounting System. The Company and its subsidiaries
maintain a system of accounting controls that is in compliance in all material
respects with the Sarbanes-Oxley Act and is sufficient to provide reasonable
assurances that: (i) transactions are executed in accordance with management’s
general or specific authorization; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(dd)        Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as such term is defined in Rules
13a-15 and 15d-14 under the Exchange Act); such disclosure controls and
procedures are designed to ensure that material information relating to the
Company and its subsidiaries is made known to the chief executive officer and
chief financial officer of the Company by others within the Company or any of
its subsidiaries, and such disclosure controls and procedures are reasonably
effective to perform the functions for which they were established subject to
the limitations of any such control system; the Company’s auditors and the Audit
Committee of the Board of Directors of the Company have been advised of: (i) any
significant deficiencies or material weaknesses in the design or operation of
internal controls which would adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly and adversely
affect internal controls, including any corrective actions with regard to
significant deficiencies and material weaknesses.

 

-10-

 

--------------------------------------------------------------------------------



(ee)        Compliance with Environmental Laws. Except as disclosed in the
Offering Memorandum and as would not, individually or in the aggregate, result
in a Material Adverse Change: (i) neither the Company nor any of its
subsidiaries is in violation of any federal, state, local or foreign law or
regulation relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, wastes, toxic
substances, hazardous substances, petroleum and petroleum products
(collectively, “Materials of Environmental Concern”), or otherwise relating to
the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Materials of Environmental Concern (collectively,
“Environmental Laws”), which violation includes, without limitation,
noncompliance with any permits or other governmental authorizations required for
the operation of the business of the Company or its subsidiaries under
applicable Environmental Laws, or noncompliance with the terms and conditions
thereof, nor has the Company or any of its subsidiaries received any written
communication, whether from a governmental authority, citizens group, employee
or otherwise, that alleges that the Company or any of its subsidiaries is in
violation of any Environmental Law; (ii) there is no claim, action or cause of
action filed with a court or governmental authority with respect to which the
Company has been served or notified, no investigation with respect to which the
Company has received written notice, and no written notice by any person or
entity alleging potential liability for investigatory costs, cleanup costs,
governmental responses costs, natural resources damages, property damages,
personal injuries, attorneys’ fees or penalties arising out of, based on or
resulting from the presence, or release into the environment, of any Material of
Environmental Concern at any location owned, leased or operated by the Company
or any of its subsidiaries, now or in the past (collectively, “Environmental
Claims”), pending or, to the best of the Company’s knowledge, threatened against
the Company or any of its subsidiaries or any person or entity whose liability
for any Environmental Claim the Company or any of its subsidiaries has retained
or assumed either contractually or by operation of law; and (iii) to the best of
the Company’s knowledge, there are no past or present actions, activities,
circumstances, conditions, events or incidents, including, without limitation,
the release, emission, discharge, presence or disposal of any Material of
Environmental Concern, that would result in a violation of any Environmental Law
or form the basis of a potential Environmental Claim against the Company or any
of its subsidiaries or against any person or entity whose liability for any
Environmental Claim the Company or any of its subsidiaries has retained or
assumed either contractually or by operation of law.

(ff)         Periodic Review of Costs of Environmental Compliance. In the
ordinary course of its business, the Company conducts a periodic review of the
effect of Environmental Laws on the business, operations and properties of the
Company and its subsidiaries, in the course of which it identifies and evaluates
associated costs and liabilities (including, without limitation, any capital or
operating expenditures required for clean-up, closure of properties or
compliance with Environmental Laws or any permit, license or approval, any
related constraints on operating activities and any potential liabilities to
third parties). On the basis of such review and the amount of its established
reserves, the Company has reasonably concluded that such associated costs and
liabilities would not, individually or in the aggregate, result in a Material
Adverse Change.

 

-11-

 

--------------------------------------------------------------------------------



(gg)        ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974 (as amended, “ERISA,” which term, as used herein, includes the regulations
and published interpretations thereunder) established or maintained by the
Company, its subsidiaries or their “ERISA Affiliates” (as defined below) are in
compliance with ERISA, except for non-compliance that would not, individually or
in the aggregate, result in a Material Adverse Change. “ERISA Affiliate” means,
with respect to the Company or a subsidiary, any member of any group of
organizations described in Section 414 of the Internal Revenue Code of 1986 (as
amended, the “Code,” which term, as used herein, includes the regulations and
published interpretations thereunder) of which the Company or such subsidiary is
a member. No “reportable event” (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any “employee benefit plan”
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates, except for such reportable event which would not result in a
Material Adverse Change. No “employee benefit plan” established or maintained by
the Company, its subsidiaries or any of their ERISA Affiliates, if such
“employee benefit plan” were terminated, would have any “amount of unfunded
benefit liabilities” (as defined under ERISA) that would result in a Material
Adverse Change. Neither the Company, its subsidiaries nor any of their ERISA
Affiliates has incurred or reasonably expects to incur any material liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or 4980B of the
Code. Each “employee benefit plan” established or maintained by the Company, its
subsidiaries or any of their ERISA Affiliates that is intended to be qualified
under Section 401(a) of the Code is so qualified and nothing has occurred,
whether by action or failure to act, which would cause the loss of such
qualification.

(hh)        Compliance with Labor Laws. Except as would not, individually or in
the aggregate, result in a Material Adverse Change, (i) there is (A) no unfair
labor practice complaint pending or, to the best of the Company’s knowledge,
threatened against the Company or any of its subsidiaries before the National
Labor Relations Board, and no grievance or arbitration proceeding arising out of
or under collective bargaining agreements pending, or to the best of the
Company’s knowledge, threatened, against the Company or any of its subsidiaries,
(B) no strike, labor dispute, slowdown or stoppage pending or, to the best of
the Company’s knowledge, threatened against the Company or any of its
subsidiaries and (C) no union representation question existing with respect to
the employees of the Company or any of its subsidiaries and, to the best of the
Company’s knowledge, no union organizing activities taking place and (ii) there
has been no violation of any federal, state or local law relating to
discrimination in hiring, promotion or pay of employees or of any applicable
wage or hour laws.

(ii)          Related Party Transactions. Except as otherwise disclosed in the
Offering Memorandum, there are no outstanding loans, advances (except advances
for business expenses in the ordinary course of business) or guarantees of
indebtedness by the Company or any affiliate of the Company to or for the
benefit of any of the officers or directors of the Company or any affiliate of
the Company or any of their respective family members.

(jj)          No Unlawful Contributions or Other Payments. Neither the Company
nor any of its subsidiaries nor, to the best of the Company’s knowledge, any
employee or agent of the Company or any subsidiary, has made any contribution or
other payment to any official of, or candidate for, any federal, state or
foreign office in violation of any law other than any such contribu

 

-12-

 

--------------------------------------------------------------------------------



tions or payments as would not, individually or in the aggregate, result in a
Material Adverse Change.

Any certificate signed by an officer of the Company or any Guarantor and
delivered to the Initial Purchasers or to counsel for the Initial Purchasers
shall be deemed to be a representation and warranty by the Company or such
Guarantor to each Initial Purchaser as to the matters set forth therein.

 

Section 2.

Purchase, Sale and Delivery of the Securities.

(a)          The Securities. Each of the Company and the Guarantors agrees to
issue and sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Company and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule A, at a purchase price of
98.107% of the principal amount thereof payable on the Closing Date, in each
case, on the basis of the representations, warranties and agreements herein
contained, and upon the terms, subject to the conditions thereto, herein set
forth.

(b)          The Closing Date. Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Cahill Gordon & Reindel LLP (or such other place
as may be agreed to by the Company and Banc of America Securities LLC) at 9:00
a.m. New York City time, on June 12, 2007, or such later time and date as Banc
of America Securities LLC shall designate by notice to the Company (the time and
date of such closing are called the “Closing Date”).

(c)          Delivery of the Securities. The Company shall deliver, or cause to
be delivered, to Banc of America Securities LLC for the accounts of the several
Initial Purchasers certificates for the Securities at the Closing Date against
the irrevocable release of a wire transfer of immediately available funds for
the amount of the purchase price therefor. The certificates for the Securities
shall be in such denominations and registered in the name of Cede & Co., as
nominee of the Depositary, pursuant to the DTC Agreement, and shall be made
available for inspection on the business day preceding the Closing Date at a
location in New York City, as Banc of America Securities LLC may designate. Time
shall be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Initial Purchasers.

(d)          Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that it is a “qualified institutional buyer” within the meaning of
Rule 144A (a “Qualified Institutional Buyer”).

(e)          Each of the Initial Purchasers understands that the Company, the
Guarantors and, for purposes of the opinions to be delivered to the Initial
Purchasers pursuant to Section 5(c), counsel to the Company will rely upon the
accuracy and truth of the foregoing representations, warranties and agreements
and the Initial Purchasers hereby consent to such reliance.

SECTION 3.       Additional Covenants. Each of the Company and the Guarantors
further covenants and agrees with each Initial Purchaser as follows:

 

-13-

 

--------------------------------------------------------------------------------



(a)          Preparation of Final Offering Memorandum; Initial Purchasers’
Review of Proposed Amendments and Supplements and Company Additional Written
Communications. As promptly as practicable following the Time of Execution and
in any event not later than the second business day following the date hereof,
the Company will prepare and deliver to the Initial Purchasers the Final
Offering Memorandum, which shall consist of the Preliminary Offering Memorandum
as modified only by the information contained in the Pricing Supplement. The
Company will not amend or supplement the Preliminary Offering Memorandum,
Pricing Supplement or the Offering Memorandum unless Banc of America Securities
LLC shall previously have been furnished a copy of the proposed amendment or
supplement, and shall not have reasonably objected to such amendment or
supplement. Before making, preparing, authorizing, approving or distributing any
Company Additional Written Communication, the Company will furnish to Banc of
America Securities LLC a copy of such written communication for review and will
not distribute any such written communication to which Banc of America
Securities LLC reasonably objects.

(b)          Amendments and Supplements to the Final Offering Memorandum and
Other Securities Act Matters. If, prior to the later of (x) the Closing Date and
(y) the completion of the initial placement of the Securities by the Initial
Purchasers with the Subsequent Purchasers, any event shall occur or condition
exist as a result of which it is necessary to amend or supplement the Final
Offering Memorandum, as then amended or supplemented, in order to make the
statements therein, in the light of the circumstances at the time of sale of
Securities to a Subsequent Purchaser, not misleading, or if in the judgment of
the Initial Purchasers or counsel for the Initial Purchasers it is otherwise
necessary to amend or supplement the Final Offering Memorandum to comply with
law, the Company agrees to promptly prepare (subject to Section 3 hereof), file
with the Commission (if amending or supplementing information incorporated by
reference to materials filed with the Commission) and furnish at its own expense
to the Initial Purchasers, amendments or supplements to the Final Offering
Memorandum so that the statements in the Final Offering Memorandum as so amended
or supplemented will not, in the light of the circumstances at the Closing Date
and at the time of sale of Securities to a Subsequent Purchaser, be misleading
or so that the Final Offering Memorandum, as amended or supplemented, will
comply with all applicable law.

Following the consummation of the Exchange Offer or the effectiveness of an
applicable shelf registration statement and for so long as the Securities are
outstanding if, in the judgment of the Initial Purchasers, the Initial
Purchasers or any of their affiliates (as such term is defined in the Securities
Act) are required to deliver a prospectus in connection with sales of, or
market-making activities with respect to, the Securities, each of the Company
and the Guarantors agree to periodically amend the applicable registration
statement so that the information contained therein complies with the
requirements of Section 10 of the Securities Act, to amend the applicable
registration statement or supplement the related prospectus or the documents
incorporated therein when necessary to reflect any material changes in the
information provided therein so that the registration statement and the
prospectus will not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances existing as of the date the prospectus is so
delivered, not misleading and to provide the Initial Purchasers with copies of
each amendment or supplement filed and such other documents as the Initial
Purchasers may reasonably request.

 

-14-

 

--------------------------------------------------------------------------------



The Company hereby expressly acknowledges that the indemnification and
contribution provisions of Sections 8 and 9 hereof are specifically applicable
and relate to each offering memorandum, registration statement, prospectus,
amendment or supplement referred to in this Section 3.

(c)          Copies of the Offering Memorandum. The Company agrees to furnish
the Initial Purchasers, without charge, as many copies of the Pricing Disclosure
Package and the Final Offering Memorandum and any amendments and supplements
thereto as they shall have reasonably requested.

(d)          Blue Sky Compliance. Each of the Company and the Guarantors shall
cooperate with the Initial Purchasers and counsel for the Initial Purchasers to
qualify or register (or to obtain exemptions from qualifying or registering) all
or any part of the Securities for offer and sale under the securities laws of
the several states of the United States, the provinces of Canada or any other
jurisdictions reasonably designated by the Initial Purchasers, shall comply with
such laws and shall continue such qualifications, registrations and exemptions
in effect so long as required for the distribution of the Securities. None of
the Company or any of the Guarantors shall be required to qualify as a foreign
corporation or to take any action that would subject it to general service of
process in any such jurisdiction where it is not presently qualified or where it
would be subject to taxation as a foreign corporation. The Company will advise
the Initial Purchasers promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or known threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Company
and the Guarantors shall use its reasonable best efforts to obtain the
withdrawal thereof as soon as reasonably practicable.

(e)          Use of Proceeds. The Company shall apply the net proceeds from the
sale of the Securities sold by it in the manner described under the caption “Use
of Proceeds” in the Pricing Disclosure Package.

(f)           The Depositary. The Company will cooperate with the Initial
Purchasers and use its reasonable best efforts to permit the Securities to be
eligible for clearance and settlement through the facilities of the Depositary.

(g)          Additional Issuer Information. Prior to the completion of the
placement of the Securities by the Initial Purchasers with the Subsequent
Purchasers, the Company shall file, on a timely basis, with the Commission and
the NYSE all reports and documents required to be filed under Section 13 or 15
of the Exchange Act. Additionally, at any time when the Company is not subject
to Section 13 or 15 of the Exchange Act, for the benefit of holders and
beneficial owners from time to time of the Securities, the Company shall
furnish, at its expense, upon request, to holders and beneficial owners of
Securities and prospective purchasers of Securities information (“Additional
Issuer Information”) satisfying the requirements of Rule 144A(d)(4).

(h)          Agreement Not To Offer or Sell Additional Securities. During the
period of 180 days following the date hereof, the Company will not, without the
prior written consent of Banc of America Securities LLC (which consent may be
withheld at the sole discretion of Banc of

 

-15-

 

--------------------------------------------------------------------------------



America Securities LLC), directly or indirectly, sell, offer to sell, contract
or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any debt
securities of the Company or securities exchangeable for or convertible into
debt securities of the Company (other than as contemplated by this Agreement and
to register the Exchange Securities).

(i)           Future Reports to the Initial Purchasers. At any time when the
Company is not subject to Section 13 or 15 of the Exchange Act and any
Securities or Exchange Securities remain outstanding, the Company will furnish
to Banc of America Securities LLC: (i) as soon as reasonably practicable after
the end of each fiscal year, copies of the Annual Report of the Company
containing the balance sheet of the Company as of the close of such fiscal year
and statements of income, stockholders’ equity and cash flows for the year then
ended and the opinion thereon of the Company’s independent public or certified
public accountants; (ii) as soon as reasonably practicable after the filing
thereof, copies of each proxy statement, Annual Report on Form 10-K, Quarterly
Report on Form 10-Q, Current Report on Form 8-K or other report filed by the
Company with the Commission, the NYSE or any securities exchange; and (iii) as
soon as available, copies of any report or communication of the Company mailed
generally to holders of its capital stock or debt securities (including the
holders of the Securities), if, in each case, such documents are not filed with
the Commission within the time periods specified by the Commission’s rules and
regulations under Section 13 or 15 of the Exchange Act.

(j)           No Integration. The Company agrees that it will not and will cause
its Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by Regulation
S thereunder or otherwise.

(k)          No Restricted Resales. During the period of two years after the
Closing Date, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to resell any of the Notes
which constitute “restricted securities” under Rule 144 that have been
reacquired by any of them.

(l)           Legended Securities. Each certificate for a Security will bear the
legend contained in “Notice to Investors” in the Preliminary Offering Memorandum
for the time period and upon the other terms stated in the Preliminary Offering
Memorandum.

(m)         PORTAL. The Company will use its reasonable best efforts to cause
such Securities to be eligible for the PORTAL Market.

Banc of America Securities LLC, on behalf of the several Initial Purchasers,
may, in its sole discretion, waive in writing the performance by the Company or
any Guarantor of any one or more of the foregoing covenants or extend the time
for their performance.

 

-16-

 

--------------------------------------------------------------------------------



SECTION 4.       Payment of Expenses. Each of the Company and the Guarantors
agrees to pay all costs, fees and expenses incurred in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation, (i) all expenses incident to
the issuance and delivery of the Securities (including all printing and
engraving costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities to the Initial
Purchasers, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent registered public accounting firm and other advisors, (iv)
all costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of the Pricing Disclosure Package and the
Final Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, this Agreement, the Registration Rights
Agreement, the Indenture, the DTC Agreement and the Securities, (v) all filing
fees, attorneys’ fees and expenses incurred by the Company, the Guarantors or
the Initial Purchasers in connection with qualifying or registering (or
obtaining exemptions from the qualification or registration of) all or any part
of the Securities for offer and sale under the securities laws of the several
states of the United States, the provinces of Canada or other jurisdictions
reasonably designated by the Initial Purchasers (including, without limitation,
the cost of preparing, printing and mailing preliminary and final blue sky or
legal investment memoranda and any related supplements to the Pricing Disclosure
Package or the Final Offering Memorandum) and advising the Initial Purchasers of
such qualifications, registrations and exemptions, (vi) the fees and expenses of
the Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture, the Securities and the Exchange Securities, (vii)
any fees payable in connection with the rating of the Securities or the Exchange
Securities with the ratings agencies and the listing of the Securities with the
PORTAL Market, (viii) any filing fees incident to, and any reasonable fees and
disbursements of counsel to the Initial Purchasers in connection with the review
by the NASD, if any, of the terms of the sale of the Securities or the Exchange
Securities, (ix) all fees and expenses (including reasonable fees and expenses
of counsel) of the Company and the Guarantors in connection with approval of the
Securities by the Depositary for “book-entry” transfer, and the performance by
the Company and the Guarantors of their respective other obligations under this
Agreement and (x) all of the expenses of the representatives of the Company and
the Guarantors incident to the “road show” for the offering of the Securities,
including costs related to the use of the Company’s aircraft Except as provided
in this Section 4 and Sections 6, 8 and 9 hereof, the Initial Purchasers shall
pay their own expenses, including the fees and disbursements of their counsel
and the expenses of the representatives of the Initial Purchasers incident to
the “road show” for the offering of the Securities.

SECTION 5.       Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of the date hereof and as of the
Closing Date as though then made and to the timely performance by the Company of
its covenants and other obligations hereunder, and to each of the following
additional conditions:

(a)          Accountants’ Comfort Letter. On the date hereof, the Initial
Purchasers shall have received from PricewaterhouseCoopers LLP, independent
public or certified public accountants for the Company, a “comfort letter” dated
the date hereof addressed to the Initial Purchasers, in form and substance
satisfactory to the Initial Purchasers, with respect to the financial statements

 

-17-

 

--------------------------------------------------------------------------------



and certain financial information contained in the Offering Memorandum covering
the financial information in the Preliminary Offering Memorandum and the Pricing
Supplement and other customary matters. In addition, on the Closing Date, the
Initial Purchasers shall have received from such accountants, a “bring-down
comfort letter” dated the Closing Date addressed to the Initial Purchasers, in
form and substance satisfactory to the Initial Purchasers, in the form of the
“comfort letter” delivered on the date hereof, except that procedures shall be
brought down to a date no more than 3 business days prior to the Closing Date.

(b)          No Material Adverse Change or Ratings Agency Change. For the period
from and after the date of this Agreement and prior to the Closing Date:

(i)     in the judgment of the Initial Purchasers there shall not have occurred
any Material Adverse Change; and

(ii)    there shall not have occurred any downgrading, nor shall any notice have
been given of any intended or potential downgrading or of any review for a
possible change that does not indicate the direction of the possible change, in
the rating accorded any securities or indebtedness of the Company or any of its
subsidiaries by any “nationally recognized statistical rating organization” as
such term is defined for purposes of Rule 436 under the Securities Act.

 

(c)

Opinion and 10b-5 Letter of Counsel for the Company.

(i)      On the Closing Date, the Initial Purchasers shall have received the
favorable opinion and 10b-5 letter of McDermott Will & Emery LLP, counsel for
the Company and the Guarantors, dated as of such Closing Date, the form of which
is attached as Exhibit A.

(ii)    On the Closing Date, the Initial Purchasers shall have received the
favorable opinion of Quarles & Brady LLP, special Wisconsin counsel for the
Company, dated as of such Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers.

(iii)   On the Closing Date, the Initial Purchasers shall have received the
favorable opinion of Williams & Associates Law Firm, PC, special Indiana counsel
for Engineered Solutions, L.P., dated as of such Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers.

(d)          Opinion and 10b-5 Letter of Counsel for the Initial Purchasers. On
the Closing Date the Initial Purchasers shall have received the favorable
opinion and 10b-5 letter of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, dated as of such Closing Date, with respect to such matters as may
be reasonably requested by the Initial Purchasers.

(e)          Officers’ Certificate. On the Closing Date the Initial Purchasers
shall have received a written certificate executed by the Chairman of the Board,
Chief Executive Officer or Vice President of the Company and each Guarantor and
the Chief Financial Officer or Chief Accounting Officer of the Company and each
Guarantor, dated as of the Closing Date, to the effect set forth in
Section 5(b)(ii) hereof, and further to the effect that:

 

-18-

 

--------------------------------------------------------------------------------



(i)     for the period from and after the date of this Agreement and prior to
the Closing Date there has not occurred any Material Adverse Change;

(ii)    the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 hereof were true and correct as of the Time of
Execution and are true and correct as of the Closing Date with the same force
and effect as though expressly made on and as of the Closing Date; and

(iii)   each of the Company and each Guarantor has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date.

(f)           PORTAL Listing. At the Closing Date the Securities shall have been
designated for trading on the PORTAL Market.

(g)          Registration Rights Agreement. The Company shall have entered into
the Registration Rights Agreement and the Initial Purchasers shall have received
executed counterparts thereof.

(h)          Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 4, 6, 8 and 9 hereof shall at all times be
effective and shall survive such termination.

SECTION 6.      Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Initial Purchasers pursuant to Section 5 or 10 hereof,
including if the sale to the Initial Purchasers of the Securities on the Closing
Date is not consummated because of any refusal, inability or failure on the part
of any of the Company or the Guarantors to perform any agreement herein or to
comply with any provision hereof (other than as a result as a breach of this
Agreement by an Initial Purchaser), the Company agrees to reimburse the Initial
Purchasers, severally, upon demand for all out-of-pocket expenses that shall
have been reasonably incurred by the Initial Purchasers in connection with the
proposed purchase and the offering and sale of the Securities, including,
without limitation, reasonable fees and disbursements of counsel, printing
expenses, travel expenses, postage, facsimile and telephone charges.

SECTION 7.      Offer, Sale and Resale Procedures. Each of the Initial
Purchasers, on the one hand, and the Company and each of the Guarantors, on the
other hand, hereby agree to observe the following procedures in connection with
the offer and sale of the Securities:

 

-19-

 

--------------------------------------------------------------------------------



(A)         Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to (i) persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or (ii) non-U.S. persons outside the United States to whom
the offeror or seller reasonably believes offers and sales of the Securities may
be made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.

(B)         The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(C)         Upon original issuance by the Company, and until such time as the
same is no longer required under the applicable requirements of the Securities
Act, the Securities (and all securities issued in exchange therefor or in
substitution thereof, other than the Exchange Securities) shall bear the
following legend:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY
MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED
STATES TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED
INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A FOREIGN PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF

 

-20-

 

--------------------------------------------------------------------------------



APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3)
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE
WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY
OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED HEREBY OF
THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO REPRESENTATION CAN BE
MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY RULE 144 FOR RESALE OF
THE SECURITY EVIDENCED HEREBY.”

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security by a Subsequent Purchaser or a subsequent transferee.

 

Section 8.

Indemnification.

(a)          Indemnification of the Initial Purchasers. Each of the Company and
the Guarantors, jointly and severally, agrees to indemnify and hold harmless
each Initial Purchaser, its directors, officers and employees, and each person,
if any, who controls any Initial Purchaser within the meaning of the Securities
Act and the Exchange Act against any loss, claim, damage, liability or expense,
as incurred, to which such Initial Purchaser, director, officer, employee or
controlling person may become subject, under the Securities Act, the Exchange
Act or other federal or state statutory law or regulation, or at common law or
otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of the Company), insofar as such loss, claim,
damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based: (i) upon any untrue statement or alleged
untrue statement of a material fact contained in the Pricing Disclosure Package
or the Final Offering Memorandum (or any amendment or supplement thereto), or
the omission or alleged omission therefrom of a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; or (ii) any act or failure to act or any alleged
act or failure to act by any Initial Purchaser in connection with, or relating
in any manner to, the offering contemplated hereby, and which is included as
part of or referred to in any loss, claim, damage, liability or action arising
out of or based upon any matter covered by clause (i) above, provided that the
Company shall not be liable under this clause (ii) to the extent that a court of
competent jurisdiction shall have determined by a final judgment that such loss,
claim, damage, liability or action resulted directly from any such acts or
failures to act undertaken or omitted to be taken by such Initial Purchaser
through its gross negligence or willful misconduct; and to reimburse each
Initial Purchaser and each such director, officer, employee or controlling
person for any and all

 

-21-

 

--------------------------------------------------------------------------------



expenses (including the reasonable fees and disbursements of counsel chosen by
Banc of America Securities LLC) as such expenses are reasonably incurred by such
Initial Purchaser or such director, officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action; provided, however, that
the foregoing indemnity agreement shall not apply to any loss, claim, damage,
liability or expense to the extent, but only to the extent, arising out of or
based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchasers through Banc of
America Securities LLC expressly for use in the Pricing Disclosure Package, any
Company Additional Written Communication or the Final Offering Memorandum (or
any amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company and the
Guarantors may otherwise have.

(b)          Indemnification of the Company and the Guarantors. Each Initial
Purchaser agrees, severally and not jointly, to indemnify and hold harmless the
Company, each Guarantor, each of their respective directors and each person, if
any, who controls the Company or any Guarantor within the meaning of the
Securities Act or the Exchange Act, against any loss, claim, damage, liability
or expense, as incurred, to which the Company, any Guarantor or any such
director or controlling person may become subject, under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Initial Purchaser),
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in the
Pricing Disclosure Package or the Final Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Pricing Disclosure Package or the Final Offering Memorandum (or any
amendment or supplement thereto), in reliance upon and in conformity with
written information furnished to the Company by the Initial Purchasers through
Banc of America Securities LLC expressly for use therein; and to reimburse the
Company, any Guarantor and each such director or controlling person for any and
all expenses (including the reasonable fees and disbursements of counsel) as
such expenses are reasonably incurred by the Company, any Guarantor or such
director or controlling person in connection with investigating, defending,
settling, compromising or paying any such loss, claim, damage, liability,
expense or action. Each of the Company and the Guarantors hereby acknowledges
that the only information that the Initial Purchasers have furnished to the
Company expressly for use in the Pricing Disclosure Package or the Final
Offering Memorandum (or any amendment or supplement thereto) are the statements
set forth in the (x) third paragraph and (y) third sentence of the sixth
paragraph, in each case, under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liabilities
that each Initial Purchaser may otherwise have.

(c)          Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party

 

-22-

 

--------------------------------------------------------------------------------



under this Section 8, notify the indemnifying party in writing of the
commencement thereof, but the omission so to notify the indemnifying party will
not relieve it from any liability which it may have to any indemnified party for
contribution or otherwise than in this Section 8 to the extent it is not
materially prejudiced as a proximate result of such failure. In case any such
action is brought against any indemnified party and such indemnified party seeks
or intends to seek indemnity from an indemnifying party, the indemnifying party
will be entitled to participate in and, to the extent that it shall elect,
jointly with all other indemnifying parties similarly notified, by written
notice delivered to the indemnified party promptly after receiving the aforesaid
notice from such indemnified party, to assume the defense thereof with counsel
reasonably satisfactory to such indemnified party; provided, however, if the
defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate in the defense of such
action on behalf of such indemnified party or parties. Upon receipt of notice
from the indemnifying party to such indemnified party of such indemnifying
party’s election so to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed separate counsel in
accordance with the proviso to the next preceding sentence (it being understood,
however, that the indemnifying party shall not be liable for the expenses of
more than one separate counsel (together with local counsel), approved by the
indemnifying party (Banc of America Securities LLC in the case of Sections 8(b)
and 9 hereof), representing the indemnified parties who are parties to such
action) or (ii) the indemnifying party shall not have employed counsel
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action, in each of which
cases the fees and expenses of counsel shall be at the expense of the
indemnifying party.

(d)          Settlements. The indemnifying party under this Section 8 shall not
be liable for any settlement of any proceeding effected without its written
consent (which consent shall not be unreasonably withheld), but if settled with
such consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an indemnified party shall have requested
an indemnifying party to reimburse the indemnified party for fees and expenses
of counsel as contemplated by Section 8(c), the indemnifying party agrees that
it shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request or disputed in good faith the indemnified party’s entitlement
to such reimbursement prior to the date of such settlement. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified

 

-23-

 

--------------------------------------------------------------------------------



party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to or any findings of fault, culpability or failure to
act by or on behalf of any indemnified party.

SECTION 9.       Contribution. If the indemnification provided for in Section 8
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Guarantors, on the one hand,
and the Initial Purchasers, on the other hand, from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions or inaccuracies in the representations and warranties
herein which resulted in such losses, claims, damages, liabilities or expenses,
as well as any other relevant equitable considerations. The relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchasers, on the other hand, in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company,
and the total discount received by the Initial Purchasers bear to the aggregate
initial offering price of the Securities. The relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact or any such inaccurate or alleged inaccurate
representation or warranty relates to information supplied by the Company and
the Guarantors, on the one hand, or the Initial Purchasers, on the other hand,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission or inaccuracy.

The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 8 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 9; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 8 hereof for purposes of
indemnification.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

 

-24-

 

--------------------------------------------------------------------------------



Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities distributed by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11 of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The Initial Purchasers’ obligations
to contribute pursuant to this Section 9 are several, and not joint, in
proportion to their respective commitments as set forth opposite their names in
Schedule A. For purposes of this Section 9, each director, officer and employee
of an Initial Purchaser and each person, if any, who controls an Initial
Purchaser within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Initial Purchaser, and each
director of the Company or any Guarantor, and each person, if any, who controls
the Company or any Guarantor with the meaning of the Securities Act and the
Exchange Act shall have the same rights to contribution as the Company and the
Guarantors.

SECTION 10.    Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by Banc of America Securities LLC, on behalf of the
Initial Purchasers, by notice given to the Company if at any time: (i) trading
or quotation in any of the Company’s securities shall have been suspended or
limited by the Commission or by the NYSE, or trading in securities generally on
either the Nasdaq Stock Market or the NYSE shall have been suspended or limited,
or minimum or maximum prices shall have been generally established on any of
such quotation system or stock exchange by the Commission or the NASD; (ii) a
general banking moratorium shall have been declared by any of federal, New York
or Wisconsin authorities; (iii) there shall have occurred any outbreak or
escalation of national or international hostilities or any crisis or calamity,
or any change in the United States’ or international financial markets, or any
substantial change or development involving a prospective substantial change in
United States or international political, financial or economic conditions, as
in the judgment of the Initial Purchasers is material and adverse and makes it
impracticable or inadvisable to proceed with the offering sale or delivery of
the Securities in the manner and on the terms described in the Pricing
Disclosure Package or to enforce contracts for the sale of securities; (iv) in
the judgment of the Initial Purchasers there shall have occurred any Material
Adverse Change; or (v) the Company shall have sustained a loss by strike, fire,
flood, earthquake, accident or other calamity of such character as in the
judgment of the Initial Purchasers may interfere materially with the conduct of
the business and operations of the Company regardless of whether or not such
loss shall have been insured. Any termination pursuant to this Section 10 shall
be without liability on the part of (i) the Company or any Guarantor to any
Initial Purchaser, except that the Company and the Guarantors shall be obligated
to reimburse the expenses of the Initial Purchasers pursuant to Sections 4 and 6
hereof, (ii) any Initial Purchaser to the Company, or (iii) any party hereto to
any other party except that the provisions of Sections 8 and 9 hereof shall at
all times be effective and shall survive such termination.

SECTION 11.    Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Company, the Guarantors, their respective officers and the
several Initial Purchasers set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Initial Purchaser, the Company, any Guarantor or any of their
partners, officers or directors or any controlling person, as the case may be,
and will survive delivery of and payment for the Securities sold hereunder and
any termination of this Agreement.

 

-25-

 

--------------------------------------------------------------------------------



SECTION 12.    Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:

If to the Initial Purchasers:

 

Banc of America Securities LLC

9 West 57th Street

New York, New York 10019

Facsimile: (212) 901-7897

Attention: Legal Department

with a copy to:

 

Cahill Gordon & Reindel LLP

80 Pine Street

New York, New York 10005

Facsimile: (212) 378-2169

Attention: James J. Clark, Esq.

If to the Company:

 

Actuant Corporation

13000 West Silver Spring Drive

Milwaukee, WI 53007

Facsimile: (262) 790-6820

Attention: Andy Lampereur

with a copy to:

 

McDermott Will & Emery LLP

227 West Monroe Street

Chicago, IL 60606

Facsimile: (312) 984-7700

Attention: Michael Boykins, Esq.

 

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 13.    Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 16 hereof, and to the benefit of the indemnified parties
referred to in Sections 8 and 9 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities from any of the Initial Purchasers merely by reason of such
purchase.

 

-26-

 

--------------------------------------------------------------------------------



SECTION 14.    Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, there shall be deemed to be made such
minor changes (and only such minor changes) as are necessary to make it valid
and enforceable.

SECTION 15.    Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.

(a)          Consent to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby (“Related Proceedings”) may be instituted in the federal courts of the
United States of America located in the City and County of New York or the
courts of the State of New York in each case located in the City and County of
New York (collectively, the “Specified Courts”), and each party irrevocably
submits to the exclusive jurisdiction (except for suits, actions, or proceedings
instituted in regard to the enforcement of a judgment of any Specified Court in
a Related Proceeding, as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding. Service of any process, summons,
notice or document by mail to such party’s address set forth above shall be
effective service of process for any Related Proceeding brought in any Specified
Court. The parties irrevocably and unconditionally waive any objection to the
laying of venue of any Related Proceeding in the Specified Courts and
irrevocably and unconditionally waive and agree not to plead or claim in any
Specified Court that any Related Proceeding brought in any Specified Court has
been brought in an inconvenient forum.

SECTION 16.    Default of One or More of the Several Initial Purchasers. If any
one or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate number of Securities which such defaulting Initial
Purchaser or Initial Purchasers agreed but failed or refused to purchase does
not exceed 10% of the aggregate number of the Securities to be purchased on such
date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule A bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8 and 9 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer

 

-27-

 

--------------------------------------------------------------------------------



than seven days in order that the required changes, if any, to the Final
Offering Memorandum or any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 16. Any action taken under this Section 16 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 17.    No Advisory or Fiduciary Responsibility. Each of the Company and
the Guarantors acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Company and the Guarantors,
on the one hand, and the several Initial Purchasers, on the other hand, and the
Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement; (ii) in connection with each transaction
contemplated hereby and the process leading to such transaction each Initial
Purchaser is and has been acting solely as a principal and is not the agent or
fiduciary of the Company, the Guarantors or their affiliates, stockholders,
creditors or employees or any other party; (iii) no Initial Purchaser has
assumed or will assume an advisory or fiduciary responsibility in favor of the
Company or the Guarantors with respect to any of the transactions contemplated
hereby or the process leading thereto (irrespective of whether such Initial
Purchaser has advised or is currently advising the Company or the Guarantors on
other matters) or any other obligation to the Company and the Guarantors except
the obligations expressly set forth in this Agreement; (iv) the several Initial
Purchasers and their respective affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Company and
the Guarantors and that the several Initial Purchasers have no obligation to
disclose any of such interests by virtue of any fiduciary or advisory
relationship; and (v) the Initial Purchasers have not provided any legal,
accounting, regulatory or tax advice with respect to the offering contemplated
hereby and the Company and the Guarantors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers, or any of them, with respect to the subject matter hereof. The
Company and the Guarantors hereby waive and release, to the fullest extent
permitted by law, any claims that the Company and the Guarantors may have
against the several Initial Purchasers with respect to any breach or alleged
breach of fiduciary duty.

SECTION 18.    General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement may be executed and delivered by facsimile transmission or
electronic transmission (e.g., pdf file), and a facsimile or electronic
transmission of this Agreement or of a signature of a party will be effective as
an original. This Agreement may not be amended or modified unless in writing by
all of the parties hereto, and no condition herein (express or implied) may be
waived

 

-28-

 

--------------------------------------------------------------------------------



unless waived in writing by each party whom the condition is meant to benefit.
The section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

 

-29-

 

--------------------------------------------------------------------------------



If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

Very truly yours,

ACTUANT CORPORATION

 

By:

Name:

Title:

 

-30-

 

--------------------------------------------------------------------------------



GUARANTORS:

 

ACME ELECTRIC CORPORATION

ACTOWN ELECTROCOIL, INC.

ATLANTIC GUEST, INC.

B.W. ELLIOTT MANUFACTURING CO., LLC

COILS HOLDING, INC.

GB TOOLS AND SUPPLIES, INC.

KEY COMPONENTS, INC.

KEY COMPONENTS, LLC

MAXIMA HOLDING COMPANY, INC.

MAXIMA HOLDINGS – EUROPE, INC.

MAXIMA TECHNOLOGIES & SYSTEMS, LLC

PRECISION SURE-LOCK, INC.

PSL HOLDINGS, INC.

VERSA TECHNOLOGIES, INC.

 

By:

Name:

Title:

 

ENGINEERED SOLUTIONS, L.P.

 

By: Versa Technologies, Inc., as general partner

 

 

By:

Name:

Title:

 

-31-

 

--------------------------------------------------------------------------------



APPLIED POWER INVESTMENTS II, INC.

 

 

By:

Name:

Title:

 

 

-32-

 

--------------------------------------------------------------------------------



The foregoing Purchase Agreement is hereby confirmed and accepted by the Initial
Purchasers as of the date first above written.

BANC OF AMERICA SECURITIES LLC

WACHOVIA CAPITAL MARKETS, LLC

BMO CAPITAL MARKETS CORP.

RBC CAPITAL MARKETS CORPORATION

 

By:

Banc of America Securities LLC

By:

Managing Director

 

-33-

 

--------------------------------------------------------------------------------



SCHEDULE A

Initial Purchasers

Aggregate Principal Amount of Securities to be Purchased

Banc of America Securities LLC

$112,500,000

Wachovia Capital Markets, LLC

$ 62,500,000

BMO Capital Markets Corp..

$ 37,500,000

RBC Capital Markets Corporation

$ 37,500,000

Total

$250,000,000

 

 

Sched A-1

 

--------------------------------------------------------------------------------



SCHEDULE B

GUARANTORS

Acme Electric Corporation

Actown Electrocoil, Inc.

Applied Power Investments II, Inc.

Atlantic Guest, Inc.

B.W. Elliott Manufacturing Co., LLC

Coils Holding, Inc.

Engineered Solutions, L.P.

GB Tools and Supplies, Inc.

Key Components, Inc.

Key Components, LLC

Maxima Holding Company, Inc.

Maxima Holdings - Europe, Inc.

Maxima Technologies & Systems, LLC

Precision Sure-Lock, Inc.

PSL Holdings, Inc.

Versa Technologies, Inc.

 

Sched B-1

 

--------------------------------------------------------------------------------



EXHIBIT A

Opinion of counsel for the Company to be delivered pursuant to Section 5 of the
Purchase Agreement.

(i)         The Company is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction listed on Annex 1 to such
opinion.1

(ii)         Each of [Insert each guarantor incorporated in NY or DE] (each an
“Opinion Guarantor”) is validly existing and in good standing under the laws of
the jurisdiction of its incorporation, has corporate or limited liability
company power and authority to enter into and perform its obligations under the
Purchase Agreement, the Registration Rights Agreement, the Indenture, the
Securities, the Exchange Securities and the DTC Agreement.

(iii)        The Purchase Agreement (i) in the case of the Opinion Guarantors,
has been duly authorized, executed and delivered by, and is a valid and binding
agreement of each Opinion Guarantor, enforceable against each Opinion Guarantor
in accordance with its terms and (ii) in the case of the Company and each
Guarantor that is not an Opinion Guarantor (each such Guarantor, a “Non-Opinion
Guarantor”), is a valid and binding agreement of the Company and each
Non-Opinion Guarantor, enforceable against the Company and each Non-Opinion
Guarantor in accordance with its terms.

 

(iv)        Each of the Registration Rights Agreement and the DTC Agreement (i)
in the case of the Opinion Guarantors, has been duly authorized, executed and
delivered by, and is a valid and binding agreement of each Opinion Guarantor,
enforceable against each Opinion Guarantor in accordance with its respective
terms and (ii) in the case of the Company and each Non-Opinion Guarantor, is a
valid and binding agreement of the Company and each Non-Opinion Guarantor,
enforceable against the Company and each Non-Opinion Guarantor in accordance
with its respective terms.

 

(v)          The Indenture (i) in the case of the Opinion Guarantors, has been
duly authorized, executed and delivered by each Opinion Guarantor and (assuming
the due authorization, execution and delivery thereof by the Trustee)
constitutes a valid and binding agreement of each Opinion Guarantor, enforceable
against each Opinion Guarantor in accordance with its terms and (ii) in the case
of the Company and each Non-Opinion Guarantor, (assuming the due authorization,
execution and delivery thereof by the Trustee) constitutes a valid and binding
agreement of the Company and each Non-Opinion Guarantor, enforceable against the
Company and each Non-Opinion Guarantor in accordance with its terms.

_________________________

1 1 to set forth each jurisdiction, if any, in which such foreign qualification
is required.

 

Exhibit A-1

 

--------------------------------------------------------------------------------



(vi)        The Notes are in the form contemplated by the Indenture and, when
executed by the Company and authenticated by the Trustee in the manner provided
in the Indenture (assuming the due authorization, execution and delivery of the
Indenture by the Trustee) and delivered against payment of the purchase price
therefor, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms.

(vii)       The Exchange Notes, when issued and authenticated in accordance with
the terms of the Indenture, the Registration Rights Agreement and the Exchange
Offer, will constitute valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms.

(viii)      The Guarantees and the Exchange Guarantees are in the respective
forms contemplated by the Indenture and (i) in the case of the Opinion
Guarantors, have been duly authorized for issuance and sale pursuant to this
Agreement and the Indenture and, in the case of the Guarantees at the Closing
Date, will have been duly executed by each of the Opinion Guarantors and, when
the Notes have been authenticated in the manner provided for in the Indenture
and delivered against payment of the purchase price therefore, will constitute
the valid and binding agreements of the Opinion Guarantors, enforceable in
accordance with their terms and (ii) in the case of the Guarantees of the
Non-Opinion Guarantors at the Closing Date, when the Notes haves have been
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefore, will constitute the valid and binding
agreements of the Non-Opinion Guarantors, enforceable in accordance with their
terms

 

(ix)        The Securities and the Indenture conform in all material respects to
the descriptions thereof under the caption “Description of Notes” contained in
the Pricing Disclosure Package and the Final Offering Memorandum.

 

(x)          The documents incorporated by reference in the Pricing Disclosure
Package and the Final Offering Memorandum (other than the financial statements,
schedules, or other financial data included therein or omitted therefrom, as to
which no opinion need be rendered), when they were filed with the Commission,
appeared on their face to be appropriately responsive in all material respects
to the requirements of the Exchange Act.

 

(xi)        The statements in the Pricing Disclosure Package and the Final
Offering Memorandum under the caption “Certain United States Federal Income Tax
Considerations” insofar as they purport to describe provisions or law or legal
conclusions referred to therein are accurate in all material respects.

(xii)       The statements in the Pricing Disclosure Package and the Final
Offering Memorandum under the caption “Exchange Offer; Registration Rights,”
insofar as such statements constitute summaries of the Registration Rights
Agreement, are accurate in all material respects.

(xiii)      No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency of the United States or the State of New York or, in the
case of Opinion Guarantors organized in Delaware, pursuant to the General
Corporation Law or Limited Liability Company Act of the State of Delaware, is
required for the Issuers’ execution, delivery and performance of the Purchase
Agreement, the Reg

 

Exhibit A-2

 

--------------------------------------------------------------------------------



istration Rights Agreement, the DTC Agreement or the Indenture, or the issuance
and delivery of the Securities or the Exchange Securities, or consummation of
the transactions contemplated hereby and thereby and by the Pricing Disclosure
Package and the Final Offering Memorandum, except as may be required under
applicable state securities or blue sky laws in connection with the purchase and
distribution of the Securities by the Initial Purchasers (as to which we express
no opinion) and except such as may be required by federal and state securities
laws with respect to the Company’s obligations under the Registration Rights
Agreement.

(xiv)      The execution and delivery of the Purchase Agreement, the
Registration Rights Agreement, the DTC Agreement, the Securities, the Exchange
Securities and the Indenture by the Issuers and the performance by the Issuers
of their obligations thereunder (other than performance by the Issuers of their
obligations under the indemnification section of the Purchase Agreement, as to
which no opinion need be rendered): (i) in the case of the Opinion Guarantors,
will not result in any violation of the provisions of the charter or by-laws of
the Opinion Guarantors; (ii) in the case of the Opinion Guarantors organized in
Delaware, will not result in any violation of the provisions of the General
Corporation Law or Limited Liability Company Act of the State of Delaware, (iii)
will not constitute a breach of, or Default, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, any agreement that is filed as
an exhibit to the Company’s Annual Report on Form 10-K for the fiscal year ended
August 31, 2006; or (iv) to the knowledge of such counsel, will not result in
any violation of any statute of the United States or the States of New York
applicable to the Issuers or any rule or regulation of any agency of the United
States federal government or the State of New York applicable to the Issuers.

(xv)       The Company is not, and, after giving effect to the offering and sale
of Securities and the application of proceeds thereof as described in the
Pricing Disclosure Package and the Final Offering Memorandum, will not be
required to register as an “investment company” within the meaning of the
Investment Company Act.

(xvi)     Based on the representations and warranties made by the Issuers and
the Initial Purchasers in the Purchase Agreement, (i) the offer and sale of the
Securities by the Issuers and the initial resale of such Securities by the
Initial Purchasers in accordance with Section 2 of the Purchase Agreement are
exempt from the registration requirements of the Securities Act, in each case
assuming (A) that the purchasers who buy the Securities in the initial resales
are qualified institutional buyers (as defined in Rule 144A under the Securities
Act) or non-U.S. Persons (as defined in Rule 902 under the Securities Act) and
(B) the accuracy of the Initial Purchasers’ representations and agreements and
those of the Company and the Guarantors contained in the Purchase Agreement
regarding the absence of a general solicitation in connection with the sale of
the Securities to the Initial Purchasers and the initial resales and (ii) prior
to the commencement of the Exchange Offer (as defined in the Registration Rights
Agreement) or the effectiveness of a Shelf Registration Statement (as defined in
the Registration Rights Agreement) with respect to the Securities, the Indenture
is not required to be qualified under the Trust Indenture Act. We express no
opinion as to any subsequent resales of the Securities initially sold by the
Initial Purchasers.

In addition, we have participated in conferences with officers and other
representatives of the Company, representatives of the independent public or
certified public accountants for the

 

Exhibit A-3

 

--------------------------------------------------------------------------------



Company and with representatives of the Initial Purchasers at which the contents
of the Pricing Disclosure Package and the Final Offering Memorandum and related
matters were discussed and, although we are not passing upon and do not assume
any responsibility for the accuracy, completeness or fairness of the statements
contained in the Pricing Disclosure Package or the Final Offering Memorandum
(other than as specified in paragraphs (ix), (xi) and (xii) above), on the basis
of the foregoing, no facts have come to our attention that would lead us to
believe that the Pricing Disclosure Package, as of the Time of Execution, or
that the Final Offering Memorandum, as of its date or at the Closing Date,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. We
express no opinion or belief as to the financial statements, schedules and other
financial data included in or omitted from the Pricing Disclosure Package or the
Final Offering Memorandum or any amendments or supplements thereto).

 

Exhibit A-4

 

--------------------------------------------------------------------------------



ANNEX I

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. Person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and (ii)
otherwise until 40 days after the later of the commencement of the offering of
the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex I-1

 

--------------------------------------------------------------------------------



ANNEX II

 

PRICING SUPPLEMENT

strictly Confidential

 

[img1.jpg]


Actuant Corporation

 

$250,000,000 6 7/8% Senior Notes due 2017

 

 

June 6, 2007



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

Pricing Supplement dated June 6, 2007 to the Preliminary Offering Memorandum
dated June 1, 2007 of ACTUANT CORPORATION.

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
and may not be offered or sold within the United States or to, or for the
account or benefit of, U.S. persons except pursuant to an exemption from, or in
a transaction not subject to, the registration requirements of the Securities
Act. Accordingly, the notes are being offered and sold only (a) to “qualified
institutional buyers” (as defined in Rule 144A under the Securities Act) and
(b) outside the United States to non-U.S. persons in compliance with
Regulation S under the Securities Act. For details about eligible offers, deemed
representations and agreements by investors and transfer restrictions, see
“Notice to Investors” in the Preliminary Offering Memorandum.

 

Terms Applicable to the Notes

Principal Amount:

$250,000,000

Title of Securities:

6 7/8% Senior Notes due 2017

Final Maturity Date:

June 15, 2017

Issue Price:

99.607%, plus accrued interest, if any

Coupon:

6 7/8%

Yield:

6.93%

Interest Payment Dates:

June 15 and December 15

 

 

Annex II-1

 

--------------------------------------------------------------------------------



 

Record Dates:

June 1 and December 1

First Interest Payment Date:

December 15, 2007

Optional Redemption:

The notes are subject to redemption, at the option of the Company, in whole or
in part, at any time on or after June 15, 2012, upon not less than 30 nor more
than 60 days’ notice at the Redemption Prices (expressed as percentages of the
principal amount to be redeemed) set forth below, plus accrued and unpaid
interest, if any, to, but not including, the redemption date (subject to the
right of holders of record on the relevant regular record date to receive
interest due on an interest payment date that is on or prior to the redemption
date), if redeemed during the 12-month period beginning June 15 of the years
indicated:

 

Year

Price

 

2012

103.438%

 

2013

102.292%

 

2014

101.146%

 

2015 and thereafter

100.000%

 

In addition, at any time prior to June 15, 2012, the notes may also be redeemed
in whole or in part, at the Company’s option, at a price (the “Redemption
Price”) equal to 100% of the principal amount thereof plus the Applicable
Premium as of, and accrued but unpaid interest, if any, to, the date of
redemption or purchase (the “Redemption Date”) (subject to the right of holders
of record on the relevant record date to receive interest due on the relevant
interest payment date). Such redemption may be made upon notice mailed by
first-class mail to each holder’s registered address, not less than 30 nor more
than 60 days prior to the Redemption Date.

 

 

Annex II-2

 

--------------------------------------------------------------------------------



 

Optional Redemption with Equity Proceeds:

In addition to the optional redemption of the notes in accordance with the
provisions of the preceding paragraph, prior to June 15, 2010, the Company may,
with the net proceeds of one or more Qualified Equity Offerings, redeem up to
35% of the aggregate principal amount of the outstanding notes at a redemption
price equal to 106.875% of the principal amount thereof, plus accrued and unpaid
interest thereon, if any, to the date of redemption; provided that at least 65%
of the principal amount of notes originally issued on the Issue Date remains
outstanding immediately after the occurrence of any such redemption (excluding
notes held by the Company or its Subsidiaries) and that any such redemption
occurs within 90 days following the closing of any such Qualified Equity
Offering.

Initial Purchasers:

Name Principal Amount

Banc of America Securities LLC $112,500,000

Wachovia Capital Markets, LLC $62,500,000

BMO Capital Markets Corp. $37,500,000

RBC Capital Markets Corporation $37,500,000

Change to Plan of
Distribution:

We expect that delivery of the notes will be made to investors on or about June
12, 2007, which will be the fourth business day following the date of this
Pricing Supplement (such settlement being referred to as “T+4”). Under Rule
15c6-1 of the Securities Exchange Act of 1934, trades in the secondary market
are required to settle in three business days, unless the parties to any such
trade expressly agree otherwise. Accordingly, purchasers who wish to trade notes
prior to delivery of the notes will be required, by virtue of the fact that the
notes initially settle in T+4, to specify an alternate settlement arrangement at
the time of any such trade to prevent a failed settlement. Purchasers of the
notes who wish to trade the notes prior to their date of delivery hereunder
should consult with their advisors.

Trade Date:

June 6, 2007

Settlement Date:

June 12, 2007 (T+4)

Distribution:

144A and Regulation S with registration rights as set forth in the Preliminary
Offering Memorandum.

Use of Proceeds:

The Company will use the net proceeds from the offering to repay a portion of
its borrowings outstanding under its senior credit facility.

 

 

 

Annex II-3

 

 